FILED
                                                                         JULY 18, 2019
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

 In the Matter of the Involuntary Treatment     )
 of                                             )         No. 36119-5-III
                                                )
 W.H.                                           )
                                                )         UNPUBLISHED OPINION
                                                )

        SIDDOWAY, J. — W.H. appeals an order involuntarily committing him to 14 days

intensive mental health treatment after he exhibited aggressive, manic behavior at a

hospital emergency room. At the probable cause hearing the court commissioner found

that W.H. was on the road to recovery but reasonably found that he was still suffering

from a grave disability within the meaning of RCW 71.05.020(22)(b). For that reason,

and because any error in failing to give a statutorily-required notice of loss of firearm

rights early in the probable cause hearing was not preserved, we affirm.
No. 36119-5-III
In re Involuntary Treatment of W.H.


                     FACTS AND PROCEDURAL BACKGROUND

       In May 2018, W.H., a resident of Indiana, was traveling with his father through

Washington State when he lost his medications. Among them were psychiatric

medications and pain medications for his back. Upon arriving in Spokane, he had been

without his medications for several days and was suffering from headaches, nausea, and

chills. He attributed the shivering and nausea to withdrawal from the opiates prescribed

for his back pain.

       Having decided that an urgent care clinic or emergency room might be able to

contact his providers in Indiana and provide him with his prescribed opiates and

benzodiazepine, W.H. walked from his hotel to Sacred Heart Hospital. According to

him, the admitting nurse in the hospital emergency room kept him waiting for a couple of

hours and, when he eventually asked if he could have a blanket because of his chills, told

him no. Sacred Heart staff’s version of his emergency room visit was that W.H. yelled,

screamed, spit, and threw a urinal at staff, demanding that he be treated immediately. His

behavior resulted in his being placed in restraints and a spit mask.

       A hospital psych triage nurse requested that W.H. be evaluated by a crisis

responder designated by the county, based on concerns that he was gravely disabled and a

danger to others. The psych triage nurse passed along information that W.H. had been

diagnosed with bipolar disorder, but W.H. disputed the diagnosis.




                                             2
No. 36119-5-III
In re Involuntary Treatment of W.H.


       After evaluating W.H., the crisis responder prepared a petition for his initial

detention, asserting that W.H. presented an imminent likelihood of serious harm to others

and was in imminent danger because of being gravely disabled.

       Two days later, a physician and a mental health professional on Sacred Heart staff

filed a petition seeking to commit W.H. to 14 day intensive involuntary treatment. The

petition stated that W.H.’s current diagnosis at Sacred Heart was bipolar disorder. The

petition described W.H., following detention, as

       present[ing] with irritability, labile affect, grandiosity, agitation, threats to
       punch security, tangential thought process, loose associations, pressured
       and rambling speech, poor insight and poor judgment. [W.H.] is hostile
       and threatening with nursing staff, refuses assessments, continuously yells
       out over staff during assessments, and refuses as needed medications.

Sealed Clerk’s Papers (SCP) at 15. The petition expressed the opinion of the

examining physician and mental health professional that W.H. continued to

present a likelihood of serious harm to others and was gravely disabled. It stated

that W.H. had declined voluntary treatment.

       At the probable cause hearing on the petition, the hospital’s witness was Dr.

Rachel Wix, a court evaluator and staff psychologist for Frontier Behavioral Health. Dr.

Wix testified that in preparing for her testimony, she met with W.H., reviewed W.H.’s

chart at Sacred Heart, spoke with the treating psychiatrists, and reviewed medical records

of some of W.H.’s care in Indiana.



                                               3
No. 36119-5-III
In re Involuntary Treatment of W.H.


       Dr. Wix testified that W.H. suffers from bipolar disorder, for which he was

currently prescribed Risperidone, Depakote, Latuda, Valium, Lamictal, and Gabapentin.

She testified that he had previously been hospitalized in Indiana in 2014 under

circumstances similar to his detention at Sacred Heart: he had reported to the hospital

after he stopped taking his medications.

       Dr. Wix testified that when W.H. came to Sacred Heart, he was experiencing a

manic episode. She said he had remained agitated, labile, and unpredictable during the

period of his detention. She testified that he had not been medication compliant when he

first arrived at the hospital, so forced medication was ordered if he refused. He then

acceded to taking medication and by the time of the hearing was medication compliant.

But she characterized him as regularly “argumentative around taking his medication,”

saying that he “often tries to negotiate and bargain when given medications.” Sealed

Report of Proceedings (SRP) at 17.

       Dr. Wix said that W.H. had made minimal improvement since being admitted. He

had gone from sleeping only 45 minutes a night when first detained to sleeping 3 and a

half hours the night before the hearing. Dr. Wix said she nonetheless had concerns about

W.H. if he was released into the community, stating he had no family or resources to help

him in Spokane, and because “he doesn’t believe that he has bipolar disorder or needs

medications to treat that disorder, I have no faith that he would follow through with

mental health follow up in the community.” SRP at 19. She observed that the fact that

                                             4
No. 36119-5-III
In re Involuntary Treatment of W.H.


he disputed the diagnosis of a psychiatrist who had treated him for 14 years demonstrated

his poor insight into his mental health needs. She testified she was also concerned that

because W.H. was so easily agitated and had threatened hospital staff, he was a serious

risk of harm to others. At the time of the hearing, W.H. had been released from restraints

but was still being held in seclusion.

       Asked about the treatment plan for W.H., Dr. Wix testified that it was to get his

symptoms stabilized and discharge him appropriately.

       Following Dr. Wix’s testimony, W.H. testified on his own behalf. Because of

W.H.’s prior behavior, three Sacred Heart security employees were present at the hearing

and the court commissioner strongly cautioned W.H. at the outset that if he lost control or

was disruptive he would be removed, and the hearing would continue without him. W.H.

stated that he understood, and the transcript reveals that he was in control, responsive and

respectful throughout the hearing.

       W.H. recounted his reasons for going to Sacred Heart and said of the admitting

nurse that he “gave her time” but “[s]till [got] nothing from her,” characterizing the nurse

as “chitchatting with the security guards and one of her technicians” when she refused his

request for a blanket. SRP at 31. He conceded that his psychiatrist from Indiana believes

he has bipolar disorder, but testified, “[W]e’ve been discussing that. There’s nothing in




                                             5
No. 36119-5-III
In re Involuntary Treatment of W.H.


the DSM 5[1] that indicates that I do have bipolar.” Id. In W.H.’s view, he has

experienced depression from growing up in a dysfunctional family and has “a very, very

low tolerance for being disrespected.” Id. Despite admitting that he “get[s] easily

offended,” he said he had an “absolutely clean record” and had not assaulted anyone

since high school. SRP at 32.

      W.H. testified that if released, his father would pick him up, “no problem

whatsoever.” SRP at 33. He testified that following release, “I’ll call my doctor, have

him get me my regular medications, and I’ll stay on those until we have an opportunity to

discuss whether they’re needed, and I’ll work closely with him.” SRP at 34. Asked by

the court commissioner how he supports himself, W.H. said that he receives a total of

about $4,400 a month in Social Security and rental property income.

      The commissioner orally ruled at the conclusion of the hearing, stating that no risk

of harm to others had been proved, nor had the petitioners “spent much energy” trying to

prove that W.H. was gravely disabled within the meaning of RCW 71.05.020(22)(a).

SRP at 46. As to the definition of “gravely disabled” provided by RCW

71.05.020(22)(b), however, the commissioner stated,

      [W]hat’s troubling is that [W.H.] seems to resist the idea of being
      diagnosed with bipolar disorder. And, frankly, this is somewhat
      remarkable in light of the fact that, after a many-year relationship with a



      1
          DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013).

                                            6
No. 36119-5-III
In re Involuntary Treatment of W.H.


       board certified psychiatrist who disagrees with him, [W.H.] persists. And
       this may be an obstacle to his effective treatment.
              We see an incident very similar to his current situation back in 2014
       where he presented at a hospital in Indiana, similar symptoms, you know,
       very agitated, delusional, having a manic episode.

SRP at 46. Although acknowledging that W.H. seemed to be responding to treatment, the

commissioner stated that on arriving at the hospital, W.H. had refused to take psychiatric

medications, indicating a lack of insight into his mental health needs. He also observed

that W.H. had been a difficult patient to manage, “all of which is somewhat different

from how he presents today.” SRP at 47. The commissioner concluded:

               The Court would find that [W.H.]’s apparently on the road to
       recovery. He’s getting stabilized, may not be quite there today. I think
       there would be a risk, if the petition were dismissed, that he would not be
       able to obtain necessary treatment in a timely fashion, particularly given
       that his doctor is in Indiana. He’s kind of in a transient status here in
       Spokane. It’s a little unclear, you know, what—what would happen, and
       the Court would find that grave disability exists under part [(b)] of the
       statute, to detain him for further stabilization so that a plan can be worked
       out for his kind of smooth and safe transition back into the community.

Id. The commissioner added that if W.H.’s medications were working and he was

sufficiently stable, he could be released within a matter of days.

       At the conclusion of his ruling, the commissioner stated that W.H. “should also

understand that, with the entry of the order today, that his right to possess firearms will be

suspended.” SRP at 48. Written findings and conclusions were presented and entered

after the commissioner closed the record of the hearing.



                                              7
No. 36119-5-III
In re Involuntary Treatment of W.H.


       Nine days later, the civil commitment order was dismissed on a joint motion of the

parties. W.H. appeals.

                                         ANALYSIS

       W.H. makes two assignments of error: he contends first, that the commissioner

failed to provide a statutorily-required notice of the risk of a loss of his firearm rights,

and second, that insufficient evidence supports the finding that he was gravely disabled

within the meaning of RCW 71.05.020(22)(b). We address the issues in the order stated.2

I.     ERROR, IF ANY, IN FAILING TO PROVIDE THE NOTICE REQUIRED BY RCW
       71.05.240(2) WAS NOT PRESERVED

       A person who is involuntarily committed for mental health treatment for 14 days

under RCW 71.05.240 may not possess a firearm unless his or her right to do so is

restored. RCW 9.41.040(2)(a)(iv), .047. Because an individual’s agreement to voluntary

treatment will avoid the loss of firearm rights, RCW 71.05.240(2) provides that if a

petition for a 14 day civil commitment is for mental health treatment,

       the court at the time of the probable cause hearing and before an order of
       commitment is entered shall inform the person both orally and in writing
       that the failure to make a good faith effort to seek voluntary treatment as

       2
          The State’s response presents a threshold argument that the appeal is moot in
light of the dismissal of the commitment order and W.H.’s release. “An individual’s
release from detention does not render an appeal moot where collateral consequences
flow from the determination authorizing such detention,” however. In re Det. of M.K.,
168 Wash. App. 621, 626, 279 P.3d 897 (2012). Under RCW 71.05.012, .212, and .245,
“each order of commitment entered up to three years before the current commitment
hearing becomes a part of the evidence against a person seeking denial of a petition for
commitment.” M.K., 168 Wash. App. at 626.

                                               8
No. 36119-5-III
In re Involuntary Treatment of W.H.


       provided in RCW 71.05.230[3] will result in the loss of his or her firearm
       rights if the person is subsequently detained for involuntary treatment under
       this section.

       W.H. argues that it was only at the conclusion of his probable cause hearing—

after the commissioner had orally granted the petition—that the commissioner informed

him of his loss of firearm rights. He argues that the failure of the commissioner to

provide earlier notice requires that the commitment order be reversed. In the proceeding

below, no objection was made to the commissioner’s failure to provide the notice at an

earlier time.

       RAP 2.5(a) states the general rule that appellate courts will not entertain issues not

raised in the trial court. State v. Guzman Nunez, 160 Wash. App. 150, 157, 248 P.3d 103

(2011) (citing State v. Scott, 110 Wash. 2d 682, 685, 757 P.2d 492 (1988)), aff’d, 174
Wash. 2d 707, 285 P.3d 21 (2012). The reason for the rule is to afford the trial court an

opportunity to correct errors as they are raised, thereby preserving the use of judicial

resources. Scott, 110 Wash. 2d at 685.

       An exception applies where the claimed error is “manifest error affecting a

constitutional right.” RAP 2.5(a)(3). To establish manifest constitutional error, a

criminal defendant must identify a constitutional error and additionally show that the



       3
          RCW 71.05.230(2) provides that before a petition for such a commitment may be
filed, the person must be advised of the need for voluntary treatment and given an
opportunity to volunteer.

                                              9
No. 36119-5-III
In re Involuntary Treatment of W.H.


error negatively affected his rights at trial. State v. Kirkman, 159 Wash. 2d 918, 926-27,

155 P.3d 125 (2007). “It is this showing of actual prejudice that makes the error

‘manifest,’ allowing appellate review.” Id. at 927 (citing State v. McFarland, 127 Wash. 2d
322, 333, 899 P.2d 1251 (1995)).

       The error assigned by W.H. is not constitutional error. Traditionally, individuals

who were mentally ill were considered dangerous to the public and to themselves, and for

that reason were held to be outside the scope of protection by the Second Amendment to

the United States Constitution. E.g., Beers v. Att’y Gen. U.S., 927 F.3d 150, 2019 WL
2529248, at *5 (3d Cir. June 2019) (upholding federal law prohibiting the possession of

firearms by anyone previously adjudicated as mentally ill). The right to bear arms

conferred by article 1, section 24 of the Washington Constitution is likewise subject to

reasonable limitation by the legislature, including when an individual has been

involuntarily committed for mental health treatment. Morris v. Blaker, 118 Wash. 2d 133,

145, 821 P.2d 482 (1992). At issue is not the constitutional issue of whether W.H. can be

forbidden to possess a firearm, but the commissioner’s alleged violation of a statutory

duty to provide notice at an earlier time.

       It is not clear that the statute was violated. The record suggests that while the

commissioner provided the required oral and written notice after orally ruling, it was

provided before the order of commitment was signed. See SRP at 48; SCP at 66.



                                             10
No. 36119-5-III
In re Involuntary Treatment of W.H.


Assuming the statute requires earlier notice, W.H.’s lawyer could have objected before

entry of the order of commitment. The error, if any occurred, was waived.

II.    SUBSTANTIAL EVIDENCE SUPPORTS THE COMMISSIONER’S FINDING THAT W.H.
       WAS GRAVELY DISABLED WITHIN THE MEANING OF RCW 71.05.020(22)(b)

       Under chapter 71.05 RCW, persons may be involuntarily committed for treatment

of mental disorders if, as a result of such disorders, they either (1) pose a substantial risk

of harm to themselves, others, or the property of others, or (2) are gravely disabled. In re

Det. of LaBelle, 107 Wash. 2d 196, 201-02, 728 P.2d 138 (1986) (citing former RCW

71.05.020(1), .020(3), .150, .240, .280, .320 (1986)). RCW 71.05.020(22) provides a

twofold definition of “gravely disabled” as meaning

       a condition in which a person, as a result of a mental disorder: (a) Is in
       danger of serious physical harm resulting from a failure to provide for his
       [or her] essential human needs of health or safety, or (b) manifests severe
       deterioration in routine functioning evidenced by repeated and escalating
       loss of cognitive or volitional control over his or her actions and is not
       receiving such care as is essential for his or her health or safety.

LaBelle, 107 Wash. 2d at 202 (footnote omitted) (quoting former RCW 71.05.020(17)

(LAWS OF 2016, ch. 255, § 1)). Either alternative may serve as the basis for involuntary

commitment. Id.

       When the State proceeds under RCW 71.05.020(22)(b), the basis for W.H.’s

commitment,

       it is particularly important that the evidence provide a factual basis for
       concluding that an individual “manifests severe [mental] deterioration in
       routine functioning”. Such evidence must include recent proof of

                                              11
No. 36119-5-III
In re Involuntary Treatment of W.H.


       significant loss of cognitive or volitional control. In addition, the evidence
       must reveal a factual basis for concluding that the individual is not
       receiving or would not receive, if released, such care as is essential for his
       or her health or safety. It is not enough to show that care and treatment of
       an individual’s mental illness would be preferred or beneficial or even in
       his best interests.

LaBelle, 107 Wash. 2d at 208 (alteration in original).

       Because a 14 day commitment is at issue, the burden of proof is by a

preponderance of the evidence. RCW 71.05.240(3)(a). “Preponderance of the evidence

means that considering all the evidence, the proposition asserted must be more probably

true than not true.” State v. Otis, 151 Wash. App. 572, 578, 213 P.3d 613 (2009).

“[W]here the trial court has weighed the evidence, appellate review is limited to

determining whether substantial evidence supports the findings and, if so, whether the

findings in turn support the trial court’s conclusions of law and judgment.” LaBelle, 107
Wash. 2d at 209. We defer to the trial court’s determination of the weight of the evidence

and credibility of witnesses. In re Estate of Barnes, 185 Wash. 2d 1, 16, 367 P.3d 580

(2016).

       The State relied in this case on the testimony of Dr. Wix, a licensed psychologist,

who expressed her opinion that W.H. was gravely disabled and explained the reasons for

her opinion. Her testimony was based on almost an hour spent with W.H. in the prior

week, a review of the medical charting prepared during the period of his detention, and




                                             12
No. 36119-5-III
In re Involuntary Treatment of W.H.


review of medical records of some of his care in Indiana, including his 2014

hospitalization. She had also spoken with his treating psychiatric providers twice.

       There was substantial evidence that W.H. suffers from bipolar disorder and

undisputed evidence that he had quit taking his medication for the disorder for several

days before presenting at Sacred Heart. There was substantial evidence that he had

exhibited agitated, aggressive, manic behavior during the week preceding the hearing, to

the point of being in restraints for a time and in seclusion thereafter. The evidence

established that he was only begrudgingly medication compliant. Among the most

concerning evidence was that he did not accept the diagnosis that he suffered from

bipolar disorder and did not believe he needed the medication prescribed to treat it.

       The evidence that he had been previously hospitalized in Indiana in 2014 after he

stopped taking his bipolar medications foreclosed the possibility that this was an isolated

crisis attributable to his losing his medication.

       Dr. Wix testified that W.H. had made only minimal improvement during his

detention, continued to be easily agitated, and his emotions continued to swing wildly.

She said that in a single conversation with her, W.H. ranged from being calm and

cooperative, to tearful and emotional, to being so angry that his face and torso were red,

fists clenched, and he had to speak through clenched teeth. She expressed strong concern

that if released into the community, W.H. would not follow through with care essential to

his health and safety.

                                              13
No. 36119-5-III
In re Involuntary Treatment of WH.


       Under a preponderance of evidence standard, this evidence supported the

commissioner's finding that W.H. was gravely disabled within the meaning of RCW

71.05 .020(22)(b ).

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                    1J?Uow.~ -~·
                                                     oway,J.

I CONCUR:




I CONCUR IN RESULT ONLY:




Lawrence-Berrey, C.J.




                                            14